Exhibit 10.1

 

THIRD AMENDMENT

THIS THIRD AMENDMENT (this “Agreement”), is made and entered into as of July 17,
2008, with an effective date set forth in Section 3 hereof, by and among
O'CHARLEY'S INC., a Tennessee corporation (the “Borrower”), the Lenders party to
the Credit Agreement referred to below and identified on the signature pages
hereto as a “Lender” (the “Lenders”), and WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent (the “Administrative Agent”).

Statement of Purpose

The Borrower, the Lenders and the Administrative Agent are parties to that
certain Second Amended and Restated Credit Agreement dated as of October 18,
2006 (as amended, restated, supplemented or otherwise modified from time to
time, the (“Credit Agreement”), pursuant to which the Lenders have extended
certain credit facilities to the Borrower.

The Borrower has requested, and the Lenders and the Administrative Agent have
agreed, subject to the terms and conditions set forth herein, to amend the
Credit Agreement as specifically set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1.         Capitalized Terms. All capitalized undefined terms used in this
Agreement (including, without limitation, in the Statement of Purpose hereto)
shall have the meanings assigned thereto in the Credit Agreement.

2.         Amendments to Credit Agreement. Subject to and in accordance with the
terms and conditions set forth herein, the Administrative Agent and the Lenders
hereby agree to amended the Credit Agreement as follows:

 

(a)

Amendments to Section 1.1.

(i)        Section 1.1 is hereby amended by adding the following defined terms
in the proper alphabetical order:

“Consolidated Cash Taxes” means, for any applicable period of computation, the
aggregate of all taxes assessed on income (including, without limitation, any
federal, state, local and foreign income taxes) (other than extraordinary,
unusual or non-recurring income taxes) that are actually paid in cash by the
Borrower and its Subsidiaries on a Consolidated basis during such period;
excluding income taxes paid as part of a settlement or closing agreement with
any tax authority.



“Scheduled Principal Repayments” means, for any applicable period of
computation, the aggregate of all scheduled principal repayments of Debt by the
Borrower (excluding scheduled principal repayments on Capital Leases in
existence on the Third Amendment Effective Date).

 

“Third Amendment Effective Date” means July 17, 2008.

 

(ii)       The definition of “Aggregate Commitment” is hereby deleted in its
entirety and replaced as follows:

“Aggregate Commitment” means the aggregate amount of the Lenders’ Commitments
hereunder, as such amount may be reduced or otherwise modified at any time or
from time to time pursuant to the terms hereof. On the Third Amendment Effective
Date, the Aggregate Commitment shall be One Hundred Million Dollars
($100,000,000).

(iii)      The definition of “Expansion Capital Expenditures” is hereby deleted
in its entirety and replaced as follows:

“Expansion Capital Expenditures” means Capital Expenditures of the Borrower and
its Subsidiaries associated solely with (i) re-branding initiatives of the
Borrower and its Subsidiaries and (ii) new store openings.

(iv)      The definition of “Revolving Credit Commitment” is hereby deleted in
its entirety and replaced as follows:

“Revolving Credit Commitment” means (a) as to any Lender, the obligation of such
Lender to make Revolving Credit Loans to the account of the Borrower hereunder
in an aggregate principal amount at any time outstanding not to exceed the
amount set forth opposite such Lender’s name on the Register as such amount may
be reduced or modified at any time or from time to time pursuant to the terms
hereof and (b) as to all Lenders, the aggregate commitment of all Lenders to
make Revolving Credit Loans, as such amount may be reduced or modified at any
time or from time to time pursuant to the terms hereof. The Revolving Credit
Commitment of all Lenders on the Third Amendment Effective Date shall be One
Hundred Million Dollars ($100,000,000).

(b)       Amendment to Section 10.3. Section 10.3 (“Minimum Fixed Charge
Coverage Ratio”) is hereby deleted in its entirety and replaced as follows:

“SECTION 10.3         Minimum Fixed Charge Coverage Ratio. As of any Fiscal
Quarter end, permit the ratio of (a) (i) EBITDAR for the period of four (4)
consecutive Fiscal Quarters ending on or immediately prior to such date, minus
(ii) Maintenance Capital Expenditures for the period of four (4) consecutive
Fiscal Quarters ending on or immediately prior to such date to (b) (i) Rental
Expense for the period of four (4) consecutive Fiscal Quarters ending on or
immediately prior to such date (provided, however, that for purposes of

 

2

CHL:5183.11



calculating compliance with this Section 10.3, Rental Expense for the four (4)
consecutive Fiscal Quarter period ending on such date shall be increased to
include rental expense associated with any sale-leaseback transaction permitted
hereunder on a pro forma basis), plus (ii) Interest Expense for the period of
four (4) consecutive Fiscal Quarters ending on or immediately prior to such
date, plus (iii) the aggregate amount of any Permitted Note Repurchases by the
Borrower for the period of four (4) consecutive Fiscal Quarters ending on or
immediately prior to such date, plus (iv) Scheduled Principal Repayments for the
period of four (4) consecutive Fiscal Quarters ending on or immediately prior to
such date, plus (v) dividends or similar distributions that are paid in cash
during the period of four (4) consecutive Fiscal Quarters ending on or
immediately prior to such date, plus (vi) Consolidated Cash Taxes for the period
of four (4) consecutive Fiscal Quarters ending on or immediately prior to such
date to be less than 1.30 to 1.00.”

(c)       Amendment to Section 10.4. Section 10.4 (“Minimum Capital Expenditures
Ratio”) is hereby deleted in its entirety and replaced as follows:

“SECTION 10.4         Minimum Capital Expenditures Ratio. As of any Fiscal
Quarter end, permit the ratio of (a) 90% of EBITDA for the period of four (4)
consecutive Fiscal Quarters ending on or immediately prior to such date to (b)
Expansion Capital Expenditures for the period of four (4) consecutive Fiscal
Quarters ending on or immediately prior to such date to be less than 1.00 to
1.00; provided, however, that for purposes of calculating compliance with this
financial covenant, the Borrower shall be entitled to add back to EBITDA 20% of
the Net Cash Proceeds from issuances of equity consummated during the four (4)
consecutive Fiscal Quarter period ending on such date in an aggregate amount not
to exceed $10,000,000 for any one such equity issuance; provided, further, that
for purposes of calculating compliance with this financial covenant, EBITDA for
the four (4) consecutive Fiscal Quarter period ending on or immediately prior to
such date shall be reduced to reflect rental expense associated with any
sale-leaseback transaction permitted hereunder on a pro forma basis.”

 

(d)

Amendments to Section 11.1 (“Limitations on Debt”).

 

(i)

Section 11.1(d) is hereby deleted in its entirety and replaced as follows:

 

“(d)

purchase money Debt of the Borrower and its Subsidiaries;”

(ii)       Section 11.1 is hereby further amended by (A) deleting the word “and”
at the end of subclause (j) thereof; (B) replacing the period at the end of
subclause (k) with the symbol and word “; and” and (C) adding the following new
subclause (l) to the end of such section:

“(l)      Debt of the Borrower and its Subsidiaries incurred in connection with
Capital Leases entered into (i) prior to the Third Amendment Effective Date and
(ii) on or after the Third Amendment Effective Date in an aggregate amount

 

3

CHL:5183.11



not to exceed Two Million Five Hundred Thousand Dollars ($2,500,000) per
calendar year;”

(e)       Amendment to Section 11.2. Section 11.2(g) (“Limitations on Liens”) is
hereby amended by inserting the phrase “and Section 11.1(l)” immediately
following the reference to Section 11.1(d) located in the first line of such
subclause.

 

 

3.

Effectiveness. This Agreement shall become effective when, and only when:

(a)       the Administrative Agent shall have received counterparts of this
Agreement executed by the Borrower, the Subsidiary Guarantors, the
Administrative Agent and the Required Lenders;

(b)       the Administrative Agent shall have been reimbursed by the Borrower
for all reasonable fees and out-of-pocket charges and other expenses incurred in
connection with this Agreement, the Credit Agreement, the other Loan Documents
and the transactions contemplated hereby and thereby, including, without
limitation, the fees and expenses set forth in Section 7 and the reasonable fees
and expenses of counsel to the Administrative Agent;

(c)       The Borrower shall have paid in full in cash an amendment fee for the
account of each Lender executing this Agreement (including the Administrative
Agent) equal to 0.125% times the sum of each Lender’s Commitment (as reduced
concurrently with the effectiveness hereof) under the Credit Agreement as of the
effective date of this Agreement; and

(d)       the Administrative Agent shall have received any other documents or
instruments reasonably requested by the Administrative Agent in connection with
the execution of this Agreement.

4.         Limited Effect. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. This Agreement shall not be deemed (a) to be a waiver of, or consent
to, or a modification or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document, (b) to prejudice any right or rights which
the Administrative Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement or the other Loan Documents or
any of the instruments or agreements referred to therein, as the same may be
amended, restated, supplemented or modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrower, any of its Subsidiaries or any
other Person with respect to any waiver, amendment, modification or any other
change to the Credit Agreement or the Loan Documents or any rights or remedies
arising in favor of the Lenders or the Administrative Agent, or any of them,
under or with respect to any such documents or (d) to be a waiver of, or consent
to or a modification or amendment of, any other term or condition of any other
agreement by and among the Borrower or any of its Subsidiaries, on the one hand,
and the Administrative Agent or any other Lender, on the other hand. References
in the Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, “hereof” or other words of like import) and in
any Loan

 

4

CHL:5183.11



Document to the “Credit Agreement” shall be deemed to be references to the
Credit Agreement as modified hereby.

 

5.         Representations and Warranties/No Default. The Borrower represents
and warrants as follows:

 

(a)       The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction indicated at the beginning of
this Agreement.

 

(b)       The execution, delivery and performance by the Borrower of this
Agreement are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action and do not contravene (i) the Borrower's
charter or by-laws, (ii) any law or contractual restriction binding on or
affecting the Borrower, or result in, or require, the creation or imposition of
any mortgage, deed of trust, pledge, lien, security interest or other charge,
encumbrance or preferential arrangement of any nature upon or with respect to
any of the properties now owned or hereafter acquired by the Borrower (other
than as contemplated hereby).

 

(c)       No authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Borrower of this Agreement.

 

(d)       This Agreement constitutes the legal, valid and binding obligation of
the Borrower and its Subsidiaries, as the case may be, enforceable against the
Borrower and its Subsidiaries, as the case may be, in accordance with its terms.

 

(e)       There is no pending or overtly threatened action or proceeding
affecting the Borrower or any of its Subsidiaries before any court, governmental
agency or arbitrator, which could reasonably be expected to materially adversely
affect the financial condition or operations of the Borrower or any of its
Subsidiaries or which purports to affect the legality, validity or
enforceability of this Agreement.

 

(f)        After giving effect to this Agreement, (i) the representations and
warranties made by the Borrower pursuant to Article VII of the Credit Agreement
are true and correct with the same effect as if made on and as of the date
hereof, except for any representation and warranty made as of an earlier date,
which such representation and warranty shall remain true and correct as of such
earlier date and (ii) no Default or Event of Default has occurred and is
continuing.

 

 

6.

Acknowledgement and Reaffirmation. By their execution hereof:

 

(a)       Each of the Borrower and each Subsidiary Guarantor hereby expressly
(i) consents to the amendments set forth in this Agreement, (ii) reaffirms all
of its respective covenants, representations, warranties and other obligations
set forth in the Credit Agreement, the Collateral Agreement, the Subsidiary
Guaranty Agreement and the other Loan Documents to which it is a party and (iii)
acknowledges, represents and agrees that its respective covenants,
representations, warranties and other obligations set forth in the Credit
Agreement, the Collateral

 

5

CHL:5183.11



Agreement, the Subsidiary Guaranty Agreement and the other Loan Documents to
which it is a party remain in full force and effect; and

 

(b)       Each of the Borrower and each Subsidiary Guarantor hereby confirms
that each of the Security Documents to which it is a party shall continue to be
in full force and effect and is hereby ratified and reaffirmed in all respects
as if fully restated as of the date hereof by this Agreement.

 

7.         Costs, Expenses and Taxes.   The Borrower agrees to pay on demand all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement and the other instruments and documents to be delivered
hereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto and with
respect to advising the Administrative Agent as to its rights and
responsibilities hereunder and thereunder. The Borrower further agrees to pay on
demand all reasonable costs and expenses, if any (including, without limitation,
reasonable counsel fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this Agreement
and any other instruments and documents to be delivered hereunder, including,
without limitation, reasonable counsel fees and expenses in connection with the
enforcement of rights under this Section 7. In addition, the Borrower shall pay
any and all stamp and other taxes payable or determined to be payable in
connection with the execution and delivery of this Agreement and any other
instruments and documents to be delivered hereunder, and agrees to save the
Administrative Agent and each Lender harmless from and against any and all
liabilities with respect to or resulting from any delay or omission to pay such
taxes.

8.         Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

9.         Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with and all issues related to the legality, validity or
enforceability hereof shall be determined under the laws of the State of New
York (including Section 5-1401 and Section 5-1402 of the General Obligations Law
of the State of New York), without regard to the other conflicts of law
principles thereof.

10.       Fax Transmission. A facsimile, telecopy or other reproduction of this
Agreement may be executed by one or more parties hereto, and an executed copy of
this Agreement may be delivered by one or more parties hereto by facsimile or
similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.

11.       Entire Agreement. This Agreement is the entire agreement, and
supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter.

 

6

CHL:5183.11



12.       Successors and Assigns. This Agreement shall be binding on and insure
to the benefit of the parties and their heirs, beneficiaries, successors and
assigns.

[Signature Pages Follow]

 

7

CHL:5183.11



            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed under seal by their duly authorized officers, all as of the day and
year first written above.

 

O'CHARLEY'S INC., as Borrower

 

 

By:

/s/ Lawrence E. Hyatt

 

Name: Lawrence E. Hyatt

 

Title: CFO/Secretary/Treasurer

 

 

SUBSIDIARY GUARANTORS:

 

O'CHARLEY'S MANAGEMENT COMPANY, INC.

 

By: /s/ Lawrence E. Hyatt

 

Name: Lawrence E. Hyatt

 

Title: Secretary/Treasurer

 

 

STONEY RIVER MANAGEMENT COMPANY, INC.

 

 

By:

/s/ Lawrence E. Hyatt

 

Name: Lawrence E. Hyatt

 

Title: Secretary/Treasurer

 

 

STONEY RIVER, LLC

 

 

By:

/s/ Lawrence E. Hyatt

 

Name: Lawrence E. Hyatt

 

Title: Secretary/Treasurer

 

 

[Signature Pages Continue]

 

[Third Amendment – O'Charley's Inc.]



O'CHARLEY'S RESTAURANT PROPERTIES, LLC

 

 

By:

/s/ Lawrence E. Hyatt

 

Name: Lawrence E. Hyatt

 

Title: Secretary/Treasurer

 

 

STONEY RIVER LEGENDARY MANAGEMENT, L.P.

 

By: Stoney River, LLC, its General Partner

 

 

By:

/s/ Lawrence E. Hyatt

 

Name: Lawrence E. Hyatt

 

Title: Secretary/Treasurer

 

 

AIR TRAVEL SERVICES, INC.

 

 

By:

/s/ Lawrence E. Hyatt

 

Name: Lawrence E. Hyatt

 

Title: Secretary/Treasurer

 

 

OCI, INC.

 

 

By:

/s/ Lawrence E. Hyatt

 

Name: Lawrence E. Hyatt

 

Title: Secretary/Treasurer

 

 

DFI, INC.

 

 

By:

/s/ Lawrence E. Hyatt

 

Name: Lawrence E. Hyatt

 

Title: Secretary/Treasurer

 

 

[Signature Pages Continue]

 

[Third Amendment – O'Charley's Inc.]

 



O'CHARLEY'S SERVICE COMPANY, INC.

 

By: /s/ Lawrence E. Hyatt

 

Name: Lawrence E. Hyatt

 

Title: Secretary/Treasurer

 

 

O'CHARLEY'S SPORTS BAR, INC.

 

 

By:

/s/ Lawrence E. Hyatt

 

Name: Lawrence E. Hyatt

 

Title: Secretary/Treasurer

 

 

O'CHARLEY'S FINANCE COMPANY, INC.

 

 

By:

/s/ Lawrence E. Hyatt

 

Name: Lawrence E. Hyatt

 

Title: Secretary/Treasurer

 

 

OPI, INC.

 

 

By:

/s/ Lawrence E. Hyatt

 

Name: Lawrence E. Hyatt

 

Title: Secretary/Treasurer

 

 

99 RESTAURANTS, LLC

 

 

By:

/s/ Lawrence E. Hyatt

 

Name: Lawrence E. Hyatt

 

Title: Secretary/Treasurer

 

 

[Signature Pages Continue]

 

[Third Amendment – O'Charley's Inc.]

 



99 WEST, INC.

 

 

By:

/s/ Lawrence E. Hyatt

 

Name: Lawrence E. Hyatt

 

Title: Clerk/Treasurer

 

 

99 RESTAURANTS OF VERMONT, LLC

 

By: 99 West, Inc., its Sole Member

 

By: /s/ Lawrence E. Hyatt

 

Name: Lawrence E. Hyatt

 

Title: Clerk/Treasurer

 

 

99 RESTAURANTS OF MASSACHUSETTS, a Massachusetts business trust

 

By: /s/ Lawrence E. Hyatt

 

Name: Lawrence E. Hyatt

 

Title: Secretary/Treasurer

 

 

99 COMMISSARY, LLC

 

By: /s/ Lawrence E. Hyatt

 

Name: Lawrence E. Hyatt

 

Title: Secretary/Treasurer

 

 

99 RESTAURANTS OF BOSTON, LLC

 

 

By:

/s/ Lawrence E. Hyatt

 

Name: Lawrence E. Hyatt

 

Title: Secretary/Treasurer

 

 

[Signature Pages Continue]

 

 

[Third Amendment – O'Charley's Inc.]

 



WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Lender

 

By: /s/ Martha M. Winters

 

Name: Martha M. Winters

 

Title: Director

 

 

 

 

[Signature Pages Continue]

 

[Third Amendment – O'Charley's Inc.]

 



U.S. BANK N.A., as Lender

 

By: /s/ Kenneth R. Fieter

 

Name: Kenneth R. Fieter

 

Title: Assistant Vice President

 

 

 

 

[Signature Pages Continue]

 

 

[Third Amendment – O'Charley's Inc.]



SUNTRUST BANK, as Lender

 

By: /s/ Kelly Gunter

 

Name: Kelly Gunter

 

Title: Vice President

 

 

 

 

[Signature Pages Continue]

 

[Third Amendment – O'Charley's Inc.]

 



FIRST TENNESSEE BANK, N.A.,

as Lender

 

By: /s/ Ned Spitzer

 

Name: Ned Spitzer

 

Title: Vice President

 

 

 

 

[Signature Pages Continue]

 

 

[Third Amendment – O'Charley's Inc.]

 



BANK OF AMERICA, N.A., as Lender

 

By: /s/ John H. Schmidt

 

Name: John H. Schmidt

 

Title: Vice President

 

 

 

 

[Signature Pages Continue]

 

 

[Third Amendment – O'Charley's Inc.]

 



KEYBANK NATIONAL ASSOCIATION,

as Lender

 

By: /s/ Marianne T. Meil

 

Name: Marianne T. Meil

 

Title: Senior Vice President

 

 

 

 

[Signature Pages Continue]

 

 

[Third Amendment – O'Charley's Inc.]

 



REGIONS BANK, as Lender

 

By: /s/ Scott Corley

 

Name: Scott Corley

 

Title: Senior Vice President

 

 

 

 

[Signature Pages Continue]

 

 

[Third Amendment – O'Charley's Inc.]

 



JPMORGAN CHASE BANK, N.A. as Lender

 

By: /s/ John B. Middelberg

 

Name: John B. Middelberg

 

Title: Senior Vice President

 

 

 

 

[Signature Pages Continue]

 

 

[Third Amendment – O'Charley's Inc.]

 



FIFTH THIRD BANK, as Lender

 

By: /s/ John K. Perez

 

Name: John K. Perez

 

Title: Vice President

 

 

 

[Third Amendment – O'Charley's Inc.]

 

 